EXHIBIT 10.3 AMENDMENT NO. 1 TO LETTER-FORM AGREEMENT (PROJECT "C") AMENDMENT NO. 1 TO LETTER-FORM AGREEMENT (PROJECT “C”) AMENDMENT NO. 1 (this “Amendment”) TO LETTER-FORM AGREEMENT (Project “C”) dated February 15, 2007 (the “Agreement”) is entered into as of February 29, 2008 by and between Park Premier Mining Company, a Utah corporation, f/k/a Cummings Mining Company, a/k/a Park Premier Properties; and Park Cummings Mining Company, a Utah corporation, as their respective interests may appear (collectively, “Seller”), and Ranch 248, Inc., a Delaware corporation (“Buyer”). Recitals The Agreement memorializes Seller’s and Buyer’s agreement to form a mutually acceptable joint venture entity domiciled in Utah for the sole purpose of developing and selling approximately 30 acres of Seller’s land in Wasatch County, Utah, as described more particularly in Exhibit “A” to the Agreement (the “Sale Property”), upon the terms, conditions, and covenants contained in the Agreement.The parties wish by this Amendment to amend the Agreement to provide for an extension of the Closing Date, to correctly identify Buyer, and to allow for Seller’s designated entity to be a member of the Joint Venture Entity. NOW THEREFORE, in consideration of the agreements contained in this Amendment, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: 1.Definitions.
